—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Ambrosio, J.), dated September 20, 1993, which, upon a fact-finding order of the same court, dated July 8, 1993, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged him to be a juvenile delinquent and conditionally discharged him for a period of 12 months. The appeal brings up for review the fact-finding order dated July 8, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (cf., CPL 470.15 [5]).
Contrary to the appellant’s contention, the court did not err in denying his motion for a missing witness inference since the appellant failed to establish that the missing witness, his *418mother, would testify in favor of the complainant, her former husband, and against the appellant (see, People v Kitching, 78 NY2d 532; People v Gonzalez, 68 NY2d 424). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.